Katherine L. Eitenmiller, OSB #145731
Mark A. Manning, OSB #003119
HARDER, WELLS,BARON & MANNING,P.C.
474 Willamette Street
Eugene, Oregon 97401
T: (541) 686-1969
E: keitenmiller@hwbm.net
Of Attorneys for Plaintiff




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON




SARAH E. BONNIN,
                                                   Case No.6: 19-cv-00120-HZ
               Plaintiff,

       vs.                                         JUDGMENT

COMMISSIONER,
Social Security Administration,

               Defendant.




       Pursuant to the Order for Remand (ECF No. 16) entered on January 31,2020, this case is

reversed and remanded for further administrative proceedings. Judgment is entered for Plaintiff

and this case is closed.


       DATED this _ _ _ day of February 2020.




                                           MARCO A. HERNANDEZ
                                           United States District Court Judge

Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.e.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff
